                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

Latasha Denise Johnson,             )
                                    )                Civil Action No.: 1:17-cv-03317-JMC
                  Plaintiff,        )
                                    )
       v.                           )                                ORDER
                                    )
                                    )
Recleim LLC,                        )
                                    )
                  Defendant.        )
____________________________________)

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on August 21, 2018. (ECF No. 53.) Within her Report, the

Magistrate Judge recommends that the court grant Defendant Recleim LLC’s (“Defendant”)

Motion to Dismiss or, in the Alternative, Motion for Judgment on the Pleadings (ECF No. 38). (Id.

at 4.) For the reasons stated herein, the court ACCEPTS the Magistrate Judge’s Report (ECF No.

53), incorporating it herein, and GRANTS Defendant’s Motion to Dismiss (ECF No. 38) and

DISMISSES the Complaint (ECF No. 1) without prejudice.

                    I. FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiff Latasha Denise Johnson (“Plaintiff”), proceeding pro se and in forma pauperis,

filed her Complaint on December 8, 2017. (ECF No. 1.) Plaintiff alleges that Defendant violated

Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17. (Id. at 3.) Specifically,

Plaintiff submits that she was unlawfully terminated, harassed, and retaliated against because of

her gender and/or sex. (Id. at 4–5.)

       Regarding her administrative remedies and before filing the instant Complaint, Plaintiff

filed her Charge of Discrimination with the Equal Employment Opportunity Commission



                                                 1
(“EEOC”) and the South Carolina Human Affairs Commission on May 21, 2017. (ECF No. 38-2

at 2.) Within her Charge, Plaintiff maintains that the earliest date of the alleged discrimination

occurred on November 22, 2016, while the latest took place on December 14, 2016. (Id.) Plaintiff

recollects that she received a right-to-sue letter from the EEOC on August 11, 2017. (Id. at 5.)

However, Plaintiff’s right-to-sue letter from the EEOC specifically indicates that it was mailed to

her on August 31, 2017. (ECF No. 38-3 at 2.)

       On June 7, 2018, Defendant filed its Motion to Dismiss or, in the Alternative, Motion for

Judgment on the Pleadings. (ECF No. 38.) Within its Motion, Defendant submits that Plaintiff’s

Complaint was not filed within the ninety (90) day period for filing an employment discrimination

action under 42 U.S.C. § 2000e-5(f)(1). (ECF No. 38-1 at 5.) Due to Plaintiff’s untimeliness,

Defendant argues that the Complaint “must be dismissed pursuant to Rule 12(b)(1), 12(b)(6),

and/or 12(c).” (Id. at 6–7.) The Magistrate Judge issued two Roseboro orders to Plaintiff,

respectively, on June 8, 2018, and July 12, 2018. 1 (ECF Nos. 39, 47.) Seeming to argue the merits

of her case, Plaintiff responded to Defendant on August 10, 2018. (ECF No. 51.) Within her

Response to the Motion to Dismiss, Plaintiff provided details of the alleged discrimination and

asked the court to deny Defendant’s Motion, but she did not substantively dispute Defendant’s

arguments concerning the untimeliness of her Complaint. (See id. at 1–2.)

       The Magistrate Judge filed her Report on August 21, 2018. (ECF No. 53.) Within her

Report, the Magistrate Judge reasoned that Plaintiff “filed her Complaint more than ninety days

after the date she is presumed to have received her right-to-sue letter from the EEOC.” (Id. at 3–

4.) For that reason, the Magistrate Judge concluded that Plaintiff’s Complaint was untimely. (Id.)



1
  A Roseboro order requires district courts to provide an explanation of summary judgment
procedures and other dispositive motions to pro se litigants. See Roseboro v. Garrison, 528 F.2d
309, 310 (4th Cir. 1975).
                                                2
Moreover, the Magistrate Judge determined that Plaintiff’s Response to Defendant’s Motion

merely argued the merits of her case and did not address any aspects of the timeliness of her

Complaint. (Id. at 4.) Also within her Report, the Magistrate Judge informed both parties of their

rights to file specific, written objections to her Report. (Id. at 5.)

        Plaintiff filed her Right to File Objections to the Report and Recommendation on

September 4, 2018. (ECF No. 56.) Within her Objections, Plaintiff recounts the alleged acts of

discrimination she endured while an employee of Defendant. (Id. at 1–2.) Plaintiff takes numerous

issues with her termination, describing it as “unfair,” because she had no “prior reprimands.” (Id.

at 2.) Noticeably, Plaintiff did not address any aspects of whether her Complaint was untimely or

any of the Magistrate Judge’s findings. (See id. at 1-2.) Defendant replied to Plaintiff on September

11, 2018, reiterating that Plaintiff failed to timely file her Complaint and notes that she fails to

“address[] the timeliness of her claim or point to any error [of] the Magistrate Judge . . . .” (ECF

No. 57.)

                                      II. LEGAL STANDARD

        The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270–71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report to which specific objections are made. See 28 U.S.C. § 636(b)(1). See

also FED. R. CIV. P. 72(b)(3). In the absence of specific objections to the Magistrate Judge’s

Report, the court is not required to give any explanation for adopting the Report. See Camby v.

Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely filed objection, a



                                                    3
district court need not conduct a de novo review, but instead must only satisfy itself that there is

no clear error on the face of the record in order to accept the recommendation.” Diamond v.

Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting FED. R. CIV. P. 72

advisory committee’s note). Furthermore, a failure to file specific, written objections to the Report

results in a party’s waiver of the right to appeal from the judgment of the court based upon such

recommendation. 28 U.S.C. § 636(b)(1). Thus, the court may accept, reject, or modify, in whole

or in part, the Magistrate Judge’s recommendation or recommit the matter with instructions. 28

U.S.C. § 636(b)(1).

       The court is required to interpret pro se documents liberally and will hold those documents

to a less stringent standard than those drafted by attorneys. See Gordon v. Leeke, 574 F.2d 1147,

1151 (4th Cir. 1978). See also Hardin v. United States, C/A No. 7:12–cv–0118–GRA, 2012 WL

3945314, at *1 (D.S.C. Sept. 10, 2012). Additionally, pro se documents must be construed in a

manner, “no matter how inartfully pleaded, to see whether they could provide a basis for relief.”

Garrett v. Elko, No. 95-7939, 1997 WL 457667, at *1 (4th Cir. Aug. 12, 1997). Although pro se

documents are liberally construed by federal courts, “[t]he ‘special judicial solicitude’ with which

a district court should view pro se complaints does not transform the court into an advocate.”

Weller v. Dep’t of Soc. Servs. for Balt., 901 F.2d 387, 391 (4th Cir. 1990).

                                        III. DISCUSSION

       “The purpose of magistrate review is to conserve judicial resources.” Nichols v. Colvin,

100 F. Supp. 3d 487, 497 (E.D. Va. 2015). Generally, a party’s objection to a magistrate judge’s

report must be “specific and particularized” in order to facilitate review by a district court. United

States v. Midgette, 478 F.3d 616, 621 (4th Cir. 2007). “An ‘objection’ that does nothing more than

state a disagreement with a magistrate’s suggested resolution, or simply summarizes what has been



                                                  4
presented before, is not an ‘objection’ as that term is used in this context.” Aldrich v. Bock, 327 F.

Supp. 2d 743, 747 (E.D. Mich. 2004). Thus, a de novo review is wholly unnecessary for a district

court to undertake when a party seeks to rehash general arguments that were already addressed in

a magistrate judge’s report. See Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982); Anderson v.

Dobson, 627 F. Supp. 2d 619, 623 (W.D.N.C. 2007) (“An ‘objection’ that . . . simply summarizes

what has been presented before, is not an ‘objection’ as that term is used in this context.” (citation

and quotations marks omitted)). See also Derrick v. Berryhill, No. 9:17-0323-TMC, 2018 WL

3434306, at *2 (D.S.C. July 17, 2018) (“[O]bjections to the magistrate judge’s [r]eport are not a

subsequent opportunity to reargue the merits of a case—they are an opportunity to

demonstrate . . . particular errors in the magistrate judge’s reasoning.” (citations omitted)); Butler

v. Berryhill, No. 4:16-cv-03209-JMC, 2018 WL 1556188, at *1 (D.S.C. Mar. 30, 2018) (“The

court does not need to conduct a de novo review of objections presented in the form of ‘[complete

statements] of arguments already made, . . . as these objections never cite specific conclusions of

the [report] that are erroneous.’” (quoting Smith v. City of N. Charleston, 401 F. Supp. 2d 530, 533

(D.S.C. 2005))).

       Upon review of Plaintiff’s Right to File Objections to the Report and Recommendation,

Plaintiff does not specifically address the Magistrate Judge’s findings concerning the untimeliness

of her Complaint. (See ECF No. 56 at 1–2.) Instead, Plaintiff argues the merits of her case by

alleging that she was harassed by her supervisor and unlawfully terminated. (See id.) As such,

Plaintiff has not presented the court with an objection for purposes of reviewing the Magistrate

Judge’s Report because she does not show any disagreement with the untimeliness of her

Complaint. (Compare ECF No. 53 at 3–4, with ECF No. 56 at 1–2.) Additionally, Plaintiff presents

the same factual allegations that were before the Magistrate Judge and rehashes them. (Compare



                                                  5
ECF No. 51 at 1–2, with ECF No. 56 at 1–2.) The court declines to hear Plaintiff’s rehashed

allegations. See Orpiano, 687 F.2d at 47. Therefore, Plaintiff’s Right to File Objections to the

Report and Recommendation is not a specific objection that allows the court to review the Report

and find an issue needing resolution. Midgette, 478 F.3d at 621.

       In the absence of specific objections to the Magistrate Judge’s Report, the court is not

required to give any explanation for adopting the Report and must only discern whether the Report

contains clear error. See Camby, 718 F.2d at 199; Diamond, 416 F.3d at 315. In the instant case,

the court has carefully examined the findings of the Report and concludes that Plaintiff’s

Complaint was untimely. (ECF No. 53 at 3–4.) The Report thoroughly addresses the untimeliness

of Plaintiff’s Complaint. (See id.) Because specific objections were not filed by Plaintiff and the

Report does not contain clear error, the court adopts the Report herein. See Camby, 718 F.2d at

199; Diamond, 416 F.3d at 315.

                                      IV. CONCLUSION

       After a thorough review of the Report and the record in this case, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 53) and incorporates it herein.

Therefore, the court GRANTS Defendant’s Motion to Dismiss (ECF No. 38) and DISMISSES

the Complaint (ECF No. 1) without prejudice.

       IT IS SO ORDERED.




                                                    United States District Judge
February 12, 2019
Columbia, South Carolina




                                                6
